FILED
                                                                       MARCH 24, 2022
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

WALTER FAMILY GRAIN                            )
GROWERS, INC.,                                 )         No. 37915-9-III
                                               )
                     Appellant,                )
                                               )
       v.                                      )
                                               )
FOREMOST PUMP & WELL                           )         PUBLISHED OPINION
SERVICES, LLC,                                 )
                                               )
                     Defendant,                )
                                               )
INLAND POWER & LIGHT CO.;                      )
AND MITCHELL, LWEIS & STAVER                   )
CO.,                                           )
                                               )
                     Respondents.              )

       STAAB, J. — Walter Family Grain Growers (Walter) installed new irrigation and

power equipment on its farm that failed, resulting in lost crops. In addition to filing suit

against the installation companies, Walter sued Inland Power & Light Company (Inland)

for negligence, asserting that excessive voltage service destroyed the equipment. The

trial court dismissed Walter’s negligence claims against Inland, finding Walter’s

evidence of breach of duty insufficient to survive summary judgment. We reverse,

holding that industry standards and regulations alone do not set a utility’s duty of care in
No. 37915-9-III
Walter Family Growers, Inc. v. Foremost Pump, LLC


a tort, and Walter’s evidence is sufficient to raise a material issue of fact on whether

Inland breached its duty of care.

                                     BACKGROUND

       Since Walter’s negligence claim was dismissed on summary judgment, the

following facts are set forth in a light most favorable to Walter.

       Walter Farms leased property in Lincoln County. Inland provided 3 phase 480-

volt power to the Walter property from April 2012 to 2014.1 Inland tries to push power at

480 volts plus or minus five percent per American National Standards Institute (ANSI)

recommendations. Low voltage is a class of nominal system voltages of 1,000 volts or

less. Nominal system voltage in a low voltage system is 480 on a three-wire three-phase

system. However, nominal utilization voltage is 460 volts on a 480 system.

       Power companies maintain service power at 480 volts that attenuates due to

customer use and bleeds off to a level of 460 volts at customer utilization points, which is

why equipment rated at 460 volts is recommended. Maximum service voltage is 504

volts. ANSI standards allow for 10 percent power fluctuations for temporary conditions.

Inland admits that spikes above 506 can happen, and it is not uncommon for a spike to


       1
         “Three-phase three-wire systems are systems in which only the three-phase
conductors are carried out from the source for connection of loads. The source may be
derived from any type of three-phase transformer connection, grounded or ungrounded.
Three-phase four-wire systems are systems in which a grounded neutral conductor is also
carried out from the source for connection of loads.” Clerk’s Papers (CP) at 175
(American National Standards Institute (ANSI)).

                                              2
No. 37915-9-III
Walter Family Growers, Inc. v. Foremost Pump, LLC


occur for 2/60th of a second. Any spike longer than that or higher than 600 volts,

Inland’s system would need to be shut off for safety but they would not know to do so.

      Prior to 2019, Inland could not monitor or record the voltage in its electrical lines

and relied on customers to alert them to problems such as something burned. Lightning

arrestors at the substations and poles prevent transmission of huge voltages by blowing

out. Inland’s transformer is 10 feet from Walter’s service meter. Inland rebooted the

Walter service meter in April 2013. Colley Walter of Walter Farms did not remember

any power problems prior to 2015.

      In 2014, Walter contracted with Foremost Pump & Well Services LLC (Foremost)

to install a used irrigation pump and new variable frequency pump drive (VFD). The

pump was 14 years old, but a pump can be expected to function for 60 years. Walter then

applied for an electrical subsidy through Inland for its upgraded VFD equipment. The

Foremost contract called for a 300 horsepower pump using incoming phase 3 power of

480 volts and an attached VFD pump control system compatible with the pump to

provide constant water pressure. A VFD converts power and emits it back out to the

pump motor in pulses. It has an internal fault mechanism that alarms and shuts the drive

down when there is too much voltage so that the VFD does not burn out. The VFD was

rated for 3 phase 460 volts nominal voltage and can handle up to 485 volts.

      The VFD creates “noise” known as harmonic current and sends this current back

up the power grid. To prevent this from happening, most power companies require a

                                             3
No. 37915-9-III
Walter Family Growers, Inc. v. Foremost Pump, LLC


harmonic filter to be installed with a VFD. The VFD that Walter purchased was ordered

with a harmonic filter in it. The harmonic filter built into the VFD adds 8 to 12 volts to

the system.2

       Inland turned off the service in May 2014, while Foremost performed the pump

installation. At the same time, Jim Klopmeyer of Mitchell, Lewis & Staver (MLS)

installed the VFD, electrical control relay, and other components connected to the VFD

system. The relay is separate from the VFD. The relay has a threshold for excess

voltage. The record does not contain voltage ratings for the control relay or other

components except that the relay feeds 120 volts into the harmonic filter. There is no

fuse or trip between the relay and the service to prevent excess voltage from burning the

relay. If the relay burns, power proceeds directly into the VFD and pump and they would

burn and fail after a short period. In summary, power feeds through the electrical system

in the following order:

           1.   Inland South Creston substation.
           2.   Inland transformer.
           3.   Inland service entrance and breaker.
           4.   MLS control power transformer.
           5.   MLS control relay.
           6.   Foremost VFD and harmonic filter.


       2
          In its reply brief at summary judgment, Inland asserted that unlike most power
companies, it did not require the harmonic filter on the VFD, but did not cite to any part
of the record to support this factual claim. On reconsideration, Walter submitted the
declaration of Roy Jensen, owner of Foremost, who declared that Inland required the
harmonic filter. Inland has not repeated this claim on appeal.

                                              4
No. 37915-9-III
Walter Family Growers, Inc. v. Foremost Pump, LLC


          7.   Water pump motor.

      A year after it was installed, Walter began experiencing electrical problems with

the pump. The VFD exhibited repeated error codes indicating “‘DC Bus Overvoltage’”

which caused the pump to shut down and deprive the crops of water. Clerk’s Papers (CP)

at 97. The first error code occurred on May 5, 2015. There was no evidence of moisture

damage or burn damage to the pump. The pump was unlikely to fail from age. There is

nothing in the record suggesting other Inland customers experienced problems at the

same time or weather conditions that could cause temporary power service fluctuations.

      On May 14, 2015, Walter complained to Foremost and MLS, who investigated the

problem. On May 18, 2015, James Klopmeyer from MLS drove out to Walter’s site. He

pulled up the VFD alarm log and noticed several “trips” on the DC bus over-voltage

alarm. He went through the programming parameter settings and visually inspected the

unit and wiring. He then used a fluke meter3 to measure incoming voltage on the input

terminals of the VFD “downstream” from the harmonic filter, which was turned off at the

time. The measure was at 496 volts. His opinion was that the power was too high for the

unit, and he recommended that Walter contact Inland. Once a VFD shuts down, it must

be manually reset, and the breaker must be turned on and off. Klopmeyer got the system



      3
        A fluke meter is a digital voltage measuring device with a positive and negative
probe that measures between phase-to-phase or to ground and tells you the voltage. CP at
209.

                                           5
No. 37915-9-III
Walter Family Growers, Inc. v. Foremost Pump, LLC


up and running and watched the power levels for two hours. With the harmonic filter

active, his measurements remained at 496 volts.

       Colley Walter from Walter called Inland. They came out the same day and

indicated that the voltage was “good on their end.” CP at 283. Six hours later, the VFD

indicated another DC fault code.

       On May 19, 2015, Colley Walter called Inland and Foremost. Mr. Jenson of

Foremost responded and personally checked the Walter equipment before the Memorial

Day weekend while the Inland employees were on site. He did not see any problems

with the relay himself, but based on comments by James Klopmeyer, he thought that a

“fluttering relay” could cause the harmonic filter to create high voltages. CP at 249. On

May 21, 2015, Inland placed a remote voltage meter on the Walter property. The next

day, the VFD fault coded again. Inland employee Ver Don Nelson saw spike

measurements of 510 volts once or twice and expects that those were taken from the

transformer next to the Walter breaker. No voltage measurements were taken from the

substation that feeds the Walter property.

       The following Saturday, May 23, 2015, Mr. Jenson returned to the Walter property

and personally measured voltage of 498 volts, “about” 500 volts, coming in from the

service. He also observed voltage readings on the VFD panel. Inland employee “Mike”

arrived at the same time and measured the same voltage amount. Mike turned the power



                                             6
No. 37915-9-III
Walter Family Growers, Inc. v. Foremost Pump, LLC


down. The pump was turned on and ran. It shut down again due to another DC fault on

May 24, Memorial Day weekend.

       The next Thursday after Memorial Day, May 26, Mr. Jenson met with Ver Don

Nelson of Inland, Mr. Jessup, and Mr. Walter at the Walter property. They saw voltage

measurements of 470 to 475 approximately measured on the breaker side. Inland denied

anything was wrong and “bumped up” the voltage close to 480. Mr. Nelson did not do

this from the office. He increased the voltage by calling Mike Andriola, the Inland

engineer. Ver Don Nelson did not say when he did this, but Mr. Walter and Mr. Jenson’s

depositions evidence establish the date. The VFD shut down again for a DC fault code

that night.

       On May 27, during his second visit, Mr. Klopmeyer from MLS discovered that

Walter’s control relay was burned. He testified that a relay is designed to burn up when

there is elevated voltage. There were no loose connections. He removed the damaged

relay and replaced it with a new one. He re-measured incoming voltage at 482. In his

opinion, elevated voltage caused the relay to burn at some earlier time. Mr. Klopmeyer

admitted at deposition that the VFD could have been defective but did not think that the

relay was defective.

       The pump motor failed again in August 2015. It took a week to replace the motor,

during which crops died due to 100-degree weather. Foremost employees discovered that

the pump had a grounding condition because the ground wires were burnt. Foremost

                                            7
No. 37915-9-III
Walter Family Growers, Inc. v. Foremost Pump, LLC


employees attributed the burnt wires to a high voltage surge. Mr. Jenson speculated that

it might have been a relay failure or lightning.

       Walter sued Foremost and MLS for defective equipment installation. Walter sued

Inland for negligently participating in “repairing the irrigation equipment.” CP at 61.

MLS alleged that Inland provided excessive service voltage.

       Following discovery, Inland moved for summary judgment dismissal, arguing that

Walter’s evidence was insufficient to support the elements of negligence. In its reply

briefing, Inland argued for the first time that it did not require the harmonic filter, that it

never turned down the power, and that the VFD was incorrectly rated at 460 volts. The

summary judgment hearing took place on October 6, 2020. Walter indicated settlement

with Foremost and MLS that day. The court granted summary judgment dismissal in

favor of Inland. Walter’s motion for reconsideration was denied. Walter appeals.

                                         ANALYSIS

       Walter contends that the trial court erred in dismissing its negligence claim on

summary judgment.

       1. NEGLIGENCE

       To prove negligence, a plaintiff must show (1) the existence of a duty to the

plaintiff, (2) a breach of that duty, (3) a resulting injury, and (4) the breach is a proximate

cause of the injury. Hurley v. Port Blakely Tree Farms LP, 182 Wn. App. 753, 773, 332

P.3d 469 (2014) (citing Crowe v. Gaston, 134 Wn.2d 509, 514, 951 P.2d 1118 (1998)).

                                               8
No. 37915-9-III
Walter Family Growers, Inc. v. Foremost Pump, LLC


“The existence of a duty is a question of law, while breach of duty and proximate cause

are generally questions of fact for the jury.” Briggs v. Pacificorp, 120 Wn. App. 319,

322, 85 P.3d 369 (2003) (citing Hertog v. City of Seattle, 138 Wn.2d 265, 275, 979 P.2d

400 (1999)). Duty has three facets: (1) who owes the duty, (2) to whom, and (3) what is

the standard of care. Gall v. McDonald Indus., 84 Wn. App. 194, 202, 926 P.2d 934

(1996). “Once it is determined that a legal duty exists, it is generally the jury’s function

to decide the foreseeable range of danger, thus limiting the scope of that duty.” Briggs,

120 Wn. App. at 322.

       2. STANDARD OF REVIEW

       Summary judgment rulings are reviewed de novo, undertaking the same inquiry as

the trial court. Hertog, 138 Wn.2d at 275. Summary judgment is appropriate when the

record demonstrates no genuine issue of material fact. Id.; CR 56(c). Facts and

reasonable inferences are made in the light most favorable to the nonmoving party. Id.

For the purpose of negligence, breach and proximate cause may be determined as a

matter of law where reasonable minds could not differ. Id. Once a moving party

establishes this initial burden, the nonmoving party must rebut the moving party’s

contentions by setting forth specific facts showing there is a genuine issue for trial. Seven

Gables Corp. v. MGM/UA Entm’t Co., 106 Wn.2d 1, 13, 721 P.2d 1 (1986); CR 56(e).

       A plaintiff must establish an issue of material fact as to each element of negligence

to defeat a motion for summary judgment dismissal. Martini v. Post, 178 Wn. App. 153,

                                              9
No. 37915-9-III
Walter Family Growers, Inc. v. Foremost Pump, LLC


164, 313 P.3d 473 (2013). The plaintiff need not prove causation to an absolute

certainty. Gardner v. Seymour, 27 Wn.2d 802, 808, 180 P.2d 564 (1947). It is sufficient

if the evidence leads a reasonable person to conclude, more probably than not, that harm

happened in such a way that the defendant should be held liable. Id. Contributory

negligence may also come into play as a question of fact for a jury. Amant v. Pac. Power

& Light Co., 10 Wn. App. 785, 794, 520 P.2d 181 (1974), aff’d, 84 Wn.2d 872, 529 P.2d

829 (1975).

       3. EXPERT WITNESSES

       As a preliminary matter, we address Inland’s argument that Walter cannot prove

negligence because evidence of the standard of care and breach will require expert

testimony, and Walter has failed to disclose any expert witnesses. The evidence relied on

by Walter to counter Inland’s motion on summary judgment included the deposition and

declaration testimony of Roy Jensen, the owner of Foremost, and James Klopmeyer, a

technician from MLS. These witnesses testified as both factual witnesses and experts on

how the pumps work and the cause of Walter’s electrical issues. Inland did not move to

strike the testimony of these witnesses as unqualified under ER 702, and the trial court

made no such evidentiary rulings.4 Therefore, the evidence is before this court, and we




       4
       For purposes of our decision, we do not consider the subsequent declaration of
Roy Jenson submitted by Walter on reconsideration.

                                            10
No. 37915-9-III
Walter Family Growers, Inc. v. Foremost Pump, LLC


consider it to determine whether Walter’s evidence is sufficient to carry its burden past

summary judgment.

       4. DUTY OF CARE AND THE REGULATION OF ELECTRICAL UTILITIES

       The parties dispute the nature of Inland’s duty to Walter. Inland argues that the

standard of care is set by ANSI standards adopted in the Washington Administrative

Code (WAC). Walter argues that the standard of care is the same as every other

negligence action: that of a reasonably prudent person under the circumstances presented.

       This issue was decided by the Supreme Court in Scott v. Pacific Power & Light

Co., 178 Wash. 647, 35 P.2d 749 (1934). There the court held that, “The care to be

exercised by an electric company with respect to its wires is such as a reasonably careful

and prudent person, having in view the dangers to be avoided and the likelihood of injury

therefrom, would exercise under the circumstances in, order to prevent injury.” Id. at

649. The degree of care will vary depending on the foreseeable danger presented by the

utility’s activity. Id. at 649-50. For example, high voltage cases in excess of 5,000 volts

call for the highest degree of care, while lesser nonlethal voltage found in homes with

120-volt service requires only ordinary care. Brashear v. Puget Sound Power & Light

Co., 100 Wn.2d 204, 210-11, 667 P.2d 78 (1983) (cable TV installer electrocuted by 120-

volt lamp on power pole and reviewing court upheld jury verdict that utility violated

ordinary duty of care to warn but installer also contributorily negligent).



                                             11
No. 37915-9-III
Walter Family Growers, Inc. v. Foremost Pump, LLC


       This court reaffirmed the standard established in Scott in Keegan v. Grant County

Public Utility District No. 2, 34 Wn. App. 274, 280, 661 P.2d 146 (1983). In Keegan, the

plaintiffs alleged the electric utility was negligent in maintaining trees under power lines

near their home. When the wind blew a power line down, it started a fire that destroyed

the plaintiff’s home. The Keegan court acknowledged that, “One of the factors to be

considered in determining whether a utility has satisfied its duty of care is the practical

operation of the utility.” Id. at 280. The extent of evidence relating to a utility

company’s practical operations is commensurate with the standard of care applied under

the circumstances. Id. at 281. “If the danger posed to the public is minimal, then the

utility should be afforded considerable latitude in presenting evidence of its practical

operation.” Id.

       Here, a 480-volt service is low voltage and of minimal danger. Therefore ordinary

negligence applies instead of the heightened negligence advocated by Walter. In addition

to the low voltage, the specific circumstances presented by this case concern damage to

equipment. While Walter argues that these lines could cause death or serious injury

under different circumstances, the standard is what a reasonably prudent person would do

under these circumstances.

       Inland argues that the standard of care is set by applicable regulations and points

to the declaration of its expert in support of its argument. Eric Jackson provided a

declaration simply stating that utility companies are “governed by the American National

                                              12
No. 37915-9-III
Walter Family Growers, Inc. v. Foremost Pump, LLC


Standard Institute and Institute of Electrical and Electronics Engineers (ANSI/IEEE)

standards.” CP at 104. Other than citing Mr. Jackson’s declaration and the regulations

themselves, Inland does not cite any authority to support its position that the standard of

care is set by the regulations. Notably, since 1986 Washington has eliminated negligence

per se for the violation of a regulation but allows the violation of a regulation to be

considered as evidence of negligence. See RCW 5.40.050 (“A breach of a duty imposed

by statute, ordinance, or administrative rule shall not be considered negligence per se, but

may be considered by the trier of fact as evidence of negligence.”). It stands to reason

that “compliance with applicable statutes and regulations may be used to show a

municipality met its duty of care.” Fite v. Mudd, 19 Wn. App. 2d 917, 932, 498 P.3d 538

(2021).

       The cases cited by the parties support this conclusion. In Hurley, decided in 2014,

a logging company argued that compliance with regulations and industry standards

shielded them from liability for negligence as a matter of law where logging on steep

slopes caused landslides. 182 Wn. App. at 773-75. The court held that compliance with

regulations and industry standards does not per se excuse a defendant from a claim of

negligence or entitle a defendant to summary judgment. Id. However, since there was no

dispute of material fact, summary dismissal was granted where the logging company was

found to have complied with its duty of reasonable care because the geology and

hydrology of landslides was outside its knowledge and expertise. Id. Hurley is

                                              13
No. 37915-9-III
Walter Family Growers, Inc. v. Foremost Pump, LLC


distinguishable because while loggers are not expected to understand geology, Inland is

expected to understand electricity and take safety precautions as an electric utility.

       In Celiz, the court applied the highest degree of care due to the power company’s

placement of high-voltage electrical wires. Celiz & Sanchez’ Estates v. Pub. Util. Dist.

No. 1 of Douglas County, 30 Wn. App. 682, 685, 638 P.2d 588 (1981) (summary

judgment reversed in part where dispute of material fact existed as to whether utility

should have anticipated human contact with low hanging wires charged with 13,200 volts

causing death). The utility argued that compliance with former WAC 296-44-316

establishing wire height clearances was prima facie evidence of full compliance with the

heightened duty of care identified by the court. Celiz & Sanchez’ Estates, 30 Wn. App. at

686. The court held that “compliance with electrical standards set forth in the

Washington Administrative Code does not mean a lack of negligence; rather, it means

compliance with our State’s minimal requirements,” and such compliance merely

precludes a showing of per se negligence. Id.; see also Crane & Crane, Inc. v. C&D

Elec., Inc., 37 Wn. App. 560, 567, 683 P.2d 1103 (1984) (Violation of the National

Electrical Code is not negligence per se.). “The duty of care exercised by an electrical

power company is more than mere mechanical skill in compliance with minimal State

requirements; it also includes an element of foresight.” Celiz & Sanchez’ Estates, 30 Wn.

App. at 686.



                                             14
No. 37915-9-III
Walter Family Growers, Inc. v. Foremost Pump, LLC


       While compliance with applicable regulations is relevant to the question of

negligence; it is not dispositive. A simple statement indicating that a party has complied

with industry customs is not necessarily determinative of negligence where the duty of

reasonable care is distinct from such customs. Ranger Ins. Co. v. Pierce County, 164

Wn.2d 545, 553, 192 P.3d 886 (2008) (duty of care breached despite compliance with

industry custom). Whether or not reasonable care has been used is generally for a jury.

Scott, 178 Wash. at 651.

       5. EVIDENCE IN SUPPORT OF BREACH OF DUTY

       Both parties argue the quality of evidence supporting a breach of duty. Walter

argues that circumstantial evidence establishes the breach effectively, if not explicitly.

Inland argues that expert testimony as to breach is required, and there is no evidence that

Inland violated the regulations or its duty.

       Circumstantial evidence of negligence may be presented as long as it affords room

for “‘reasonable minds to conclude that there is a greater probability that the conduct

relied upon was the [cause in fact] of the injury than there is that it was not.’” Martini,

178 Wn. App. at 165 (alteration in original) (internal quotation marks omitted) (quoting

Hernandez v. W. Farmers Ass’n, 76 Wn.2d 422, 426, 456 P.2d 1020 (1969)).

       As Walter points out, there is no direct evidence of the line voltage except when

specifically measured because Inland did not monitor or record voltage in its lines.

Walter argues that the burns to their control relay could not have occurred absent

                                               15
No. 37915-9-III
Walter Family Growers, Inc. v. Foremost Pump, LLC


negligence by Inland in providing excessive current from its service. Walter settled with

Foremost and MLS without admission of liability, and the trial court never reached the

issue of whether their equipment installation caused Walter’s pump injury. However, the

equipment installed by Foremost and MLS was downstream from Walter’s burned

control relay, which was fed by the service in the exclusive control of Inland. Walter

asserts that its equipment was adequately rated for the electrical service ordered and did

not contribute to the incident. Inland disputes this, but the record supports that the 460-

volt pump was properly rated for a 480-volt service given industry standards. Finally,

much like in Wells v. Nespelem Valley Elec. Coop., Inc., 13 Wn. App. 2d 148, 157, 462

P.3d 855, review denied, 196 Wn.2d 1027, 476 P.3d 576 (2020), nothing in the record

supports the presence of outside factors such as weather justifying power spikes outside

the five percent range.

       Inland argues that there is no evidence of breach because there is no evidence that

it violated applicable regulations. However, as we noted above, evidence of compliance

is relevant to breach but not dispositive. Inland’s evidence of compliance can be used to

counter Walter’s circumstantial evidence of a breach, but on summary judgment, it

simply creates a material issue of fact.

       Even if we were to consider Inland’s evidence of compliance, it is insufficient for

a court to find lack of breach as a matter of law. While Inland argues that there is no

evidence that the power supplied by Inland exceeded regulation standards, it bases this

                                             16
No. 37915-9-III
Walter Family Growers, Inc. v. Foremost Pump, LLC


assertion on the application of exceptions to the standards without demonstrating that

exceptions applied under the circumstances in this case.

       For instance, Inland argues that WAC 480-100-373 and ANSI industry standards

allow electrical service to fluctuate within five percent of the nominal 480-volt range,

with temporary fluctuations up to 10 percent under certain circumstances. WAC 480-

100-373 sets regulations for standard voltage and permissible variation. “Electric utilities

must maintain the voltage on their distribution system reasonably constant and any

allowed variation must be a gradual change in voltage as a result of normal changes in

load.” WAC 480-100-373(2). “Voltage variations may not be more than five percent

above or below the standard voltage adopted; and (b) [t]he total voltage variation from

minimum to maximum may not exceed eight percent of the standard voltage.”

WAC 480-100-373 (2)(a)(b). This regulation provides for exceptions when voltage

variations are “caused by the action of the elements” or due to operation of a customer’s

equipment start up or emergencies. WAC 480-100-373(3).

       Despite conceding two occasions where voltage exceeded the five percent range,

and without providing evidence of circumstances required to justify exceptional voltage

fluctuations, Inland argues that it operated within industry regulations and standards and

thus complied with its duty of care.

       Inland also argues that the exception available to rural power utilities applies.

Under WAC 480-100-373(2)(b):

                                             17
No. 37915-9-III
Walter Family Growers, Inc. v. Foremost Pump, LLC


        A utility may also permit greater voltage variations in an area where the
        revenues received do not justify close voltage regulation. In such cases,
        electric utilities must provide the best voltage regulation that is
        economically and technically practicable under the circumstances.

This exception is only available under certain circumstances. Inland fails to point to any

evidence demonstrating that the specific circumstances existed in this case to support this

exception. Inland additionally fails to provide any information regarding economic and

technical practicability in the service area where Walter is located.

       In Kaech v. Lewis County Public Utility District No. 1, the reviewing court upheld

the jury verdict that the utility violated ordinary care when it exposed cattle to stray low

voltage but reversed the damage amount. 106 Wn. App. 260, 270-72, 23 P.3d 529

(2001). Lay evidence showed that the plaintiff detected stray voltage in his barn and

complained to the utility. Id. at 271-72. The utility investigated the claim and discovered

a possible insulator problem. Id. at 272. One utility employee offered to replace the

insulators, but another told the plaintiff that there was no stray voltage. Id. Two years

after the initial complaint, the Public Utility District (PUD) replaced insulators, finally

solving the stray voltage problem. The evidence was sufficient to support a finding that

the PUD departed from the standard of care and negligently responded to the plaintiff’s

repeated complaints. Id. at 271-72.

       The present case is similar to Kaech in that Walter complained to Inland of high

voltage, 496 volts, measured on his farm on several occasions. On two occasions, Inland



                                              18
No. 37915-9-III
Walter Family Growers, Inc. v. Foremost Pump, LLC


employees measured power in excess of 504 volts, outside the five percent standard

variance. Taking the evidence in the light most favorable to Walter, one utility employee

turned the power down to mitigate the problem, and then another employee turned the

power up a few days later and denied the existence of any problem. In addition, Walter’s

evidence raises a material issue of fact as to whether Inland had notice of excessive

voltage and a potential problem, which in turn impacts the foreseeability of the damage

and the scope of Inland’s duty. This issue should not have been determined on summary

judgment.

       6. PROXIMATE CAUSE

       Finally, Inland argues that Walter has failed to present evidence sufficient to raise

a material issue of fact on proximate cause. Inland’s theory is that Walter’s evidence is

insufficient because it fails to rule out other reasons for the damage to its irrigation

system. Inland did not raise lack of evidence on proximate cause as a basis for its motion

on summary judgment, and the trial court did not rule on this element of negligence. In

its reply brief on summary judgment and again on appeal, Inland argues that Walter’s

pump was incorrectly rated for 480-volt power. However, as Walter points out, the

regulations suggest an explanation for the difference, and Inland does not point to any

evidence to support its theory of causation. Walter’s claims against Foremost and MLS

were resolved shortly before summary judgment, but there may be issues of contributory



                                              19
No. 37915-9-III
Walter Family Growers, Inc. v. Foremost Pump, LLC


negligence that were not raised before the superior court that also require a jury for

resolution.

       Because this issue was not raised below, we decline to consider it on appeal.

       7. CONCLUSION

       Inland owed Walter a duty of ordinary care to supply low voltage electrical power

to Walter’s irrigation equipment. While compliance with ANSI standards and WAC

regulations is evidence of compliance with the standard of care, it is not solely

dispositive. When viewed in a light most favorable to Walter, the evidence is sufficient

to raise a material issue of fact as to breach of duty.




                                                _________________________________
                                                Staab, J.

WE CONCUR:




______________________________
Siddoway, C.J.



______________________________
Fearing, J.




                                              20